



LOGO [logo.jpg]
 
 
EMPLOYMENT AGREEMENT




AGREEMENT made and entered into by and between GigOptix, Inc., a Delaware
corporation (the “Company”) and _______ (the “Executive” and, with the Company,
the “Parties”), dated as of _______________.
 
WHEREAS, the Company wishes to retain the services of the Executive to work for
the Company as its ____________ (herein referred to as the “Position”) upon the
terms and conditions hereinafter set forth; and
 
WHEREAS, in consideration for continued service in the Position, the Executive
has agreed to enter into and be bound by the terms of this Agreement.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:
 
1.           Employment, Term.  Subject to the terms and conditions set forth in
this Agreement, the Company hereby employs Executive on a full-time basis in the
Position, effective December 10, 2008 (the “Effective Date.”)  The Executive’s
employment shall continue until terminated as provided herein, the term of this
Agreement is hereafter referred to as “the term of this Agreement” or “the term
hereof.”
 
2.           Capacity and Performance.
 
(a)           During the term hereof, the Executive shall serve the Company as
____________ reporting to the chief executive officer of the Company (the
“CEO”).
 
(b)           During the term hereof, the Executive shall be employed by the
Company on a full-time basis.  The Executive  shall have the duties and
responsibilities assigned to the  position by the Company from time to time and
such other duties and responsibilities, reasonably consistent with
the  position, with respect to the business operations of the Company, as may be
assigned by the Company from time to time
 
(c)           Subject to business travel as necessary or desirable for the
performance of the Executive’s duties and responsibilities hereunder, the
Executive’s primary worksite during the term hereof shall be at the location of
the Company’s offices in Palo Alto, CA, USA as of the Effective Date (the
“Location”) or such other site as the Company may select from time to time,
provided such site is no more than thirty-five (35) miles from the Location
unless the Executive has expressly consented in writing thereto.
 
(d)           During the term hereof, the Executive shall devote   full business
time and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and to the discharge of
the duties and responsibilities hereunder.  During the term of this Agreement,
the Executive may engage in passive management of   personal investments and in
such community and charitable activities as do not individually or in the
aggregate give rise to a conflict of interest or otherwise interfere with the
performance of the duties and responsibilities hereunder.  It is agreed that the
Executive shall not accept membership on a board of directors or other governing
board of any Person or engage in any other business activity without the prior
approval of the [CEO].   It also is agreed that if   the CEO subsequently
determines, and gives notice to the Executive, that any such membership or
activity, previously approved, is materially inconsistent with the Executive’s
obligations under Section 6, Section 7 or Section 8 of this Agreement or gives
rise to a material conflict of interest, the Executive shall cease such activity
promptly following notice from the Company.
 

GigOptix, Inc. § 2400 Geng Road, Suite 100 § Palo Alto, CA 94303 USA
phone: 650.424.1937 § fax: 650.424.1938 § www.gigoptix.com
 
 
 

--------------------------------------------------------------------------------

 

3.           Compensation and Benefits.  As compensation for all services
performed by the Executive under and during the term hereof and subject to
performance of the Executive's duties and of the obligations of the Executive to
the Company and its Affiliates, pursuant to this Agreement or otherwise:
 
(a)           Base Salary.  Initially during the term hereof, the Company shall
pay the Executive a base salary at the rate of ____________ Dollars
($____________) per annum, payable in accordance with the payroll practices of
the Company for its executives and, commencing in calendar year 2010,  subject
to annual review by the Board or its compensation committee and to increase, but
not decrease (unless all salaries of executives are decreased proportionately),
in the discretion of such committee or the Board.  The Executive’s base salary,
as from time to time increased, is hereafter referred to as the “Base Salary.”
 
(b)           Bonus Compensation.  For each fiscal year of the Company (“FY”)
completed during the term hereof, subject to the condition set forth in the
final sentence of this provision, the Executive shall have the opportunity to
earn an annual bonus (“Annual Bonus”) under the executive incentive plan then
applicable to the Company’s executives, as in effect from time to time, with the
actual amount of each Annual Bonus being determined by the Board or its
designated committee based on the achievement of target objectives established
by the Board or its designated committee after consultation with the CEO.  Any
Annual Bonus due to the Executive hereunder will be payable not later than one
and one-half months following the close of the fiscal year for which the bonus
was earned or as soon as administratively practicable thereafter, within the
meaning of Section 409A of the Internal Revenue Code and the regulations
promulgated thereunder, each as amended (“Section 409A”).  Except as otherwise
provided in Section 4 hereof, the Executive must be employed on the date annual
bonuses are paid under the Company’s executive incentive plan in order to be
eligible to earn an Annual Bonus for the preceding fiscal year.
 
(c)           Equity Participation.  The Executive was granted stock options by
the Company as of December 17, 2008.  Any further equity awards granted to the
Executive during their employment with the Company shall be at the discretion of
the Board.
 
(d)           Employee Benefit Plans.  During the term hereof, the Executive
shall be entitled to participate in all “Employee Benefit Plans,” as that term
is defined in Section 3(3) of ERISA, including both health and welfare plans and
retirement plans, from time to time in effect for executives of the Company
generally, except to the extent any of the Employee Benefit Plans is duplicative
of a benefit otherwise provided to the Executive under this Agreement (e.g., a
severance pay plan).  The Executive’s participation shall be subject to the
terms of the applicable Employee Benefit Plan documents and generally applicable
Company policies.

 
2

--------------------------------------------------------------------------------

 

(e)           Vacations.  During the term hereof, the Executive will be eligible
to earn vacation at the rate of  ____________ (___)  days per year, to be taken
at such times and intervals as shall be determined by the Executive, subject to
the reasonable business needs of the Company and the approval of the
CEO.  Vacation shall otherwise be governed by the policies of the Company, as in
effect from time to time.
 
(f)           Business Expenses.  The Company will pay or reimburse the
Executive for all reasonable, customary and necessary business expenses incurred
or paid by the Executive in the performance of their duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses set by the Board, to such reasonable substantiation, documentation and
submission deadlines as may be specified by the Company from time to time.  Any
such reimbursement that would constitute nonqualified deferred compensation
subject to under Section 409A shall be subject to the following additional
rules:  (i) no reimbursement of any such expense shall affect the Executive's
right to reimbursement of any other such expense in any other taxable year; (ii)
reimbursement of the expense shall be made, if at all, not later than the end of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement shall not be subject to liquidation or
exchange for any other benefit.
 
(g)           Directors & Officers Insurance Coverage.  During the term hereof,
the Company shall provide the Executive the same coverage under any directors
and officers (“D&O”) liability insurance that the Company elects to maintain as
it provides to its other executives and, after the termination of their
employment hereunder, the same coverage under any D&O liability insurance it
elects to maintain, as it provides its other former executives.  The Company
shall be under no obligation hereunder, however, to maintain any D&O liability
insurance.
 
4.           Termination of Employment and Opportunity to Earn Post-Employment
Compensation. Notwithstanding the provisions of Section 2 hereof, the
Executive's employment hereunder shall terminate during the term hereof under
the following circumstances:
 
(a)           Death.  In the event of the Executive's death during the term
hereof, the Executive's employment hereunder shall immediately and automatically
terminate.  In such event, the Company shall pay to the Executive’s estate,
promptly following Date of Termination (as defined in Section 12 hereof), the
Final Compensation (as also defined in Section 12 hereof).  In addition to Final
Compensation: (A) The Company will pay to the Executive’s estate an Annual Bonus
for the fiscal year in which the Date of Termination occurs (the “Termination
Year”), determined by multiplying the Annual Bonus the Executive would have
received for the Termination Year (if any), had  employment been continued
through the date annual bonuses for the Termination Year were payable to Company
executives generally, by a fraction, the numerator of which shall be the number
of days the Executive was employed during the Termination Year, through the Date
of Termination, and the denominator of which shall be 365 (the “Final Pro-Rated
Bonus”).  The Final Pro-Rated Bonus will be payable to the Executive’s estate at
the time annual bonuses for the Termination Year are paid to Company executives
generally under its executive incentive plan.  (B) The Company will pay the full
premium cost of health and dental plan coverage for each of Executive’s
qualified beneficiaries until the expiration of the period of twelve (12) months
immediately following the Date of Termination or, if earlier, until the date the
qualified beneficiary ceases to be eligible for coverage continuation under the
federal law commonly known as “COBRA”; provided, however, that in order to be
eligible for the Company’s payments hereunder the qualified beneficiary must
elect in a timely manner to continue coverage under the Company’s health and
dental plans under COBRA and must notify the Company promptly if the qualified
beneficiary ceases to be eligible for such coverage under COBRA at any time
during such twelve (12) month period.  (C) The Company will pay the Executive’s
estate compensation monthly, at the rate of one-twelfth of the Base Salary, for
that period immediately following the Date of Termination, not to exceed six (6)
Months of compensation.

 
3

--------------------------------------------------------------------------------

 

(b)           Disability.
 
(i)           The Company may terminate the Executive's employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during their employment through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of the duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) days during any period of
three hundred and sixty-five (365) consecutive calendar days.  In the event of
such termination, and provided that the Executive satisfies in full all of the
conditions set forth in Section 5(g) hereof, then, in addition to Final
Compensation, the Company shall provide the Executive the following:  (A) The
Company will pay the Executive a Final Pro-Rated Bonus for the Termination Year,
payable at the time annual bonuses are paid to Company executives generally
under its executive incentive plan or, if later, on the tenth (10th) business
day following the later of the effective date of the Release of Claims, as
defined in Section 5(g) below, or the date the Release of Claims is received by
the person designated by the Company to receive notices on its behalf in
accordance with Section 19 hereof.  (B) The Company will pay the full premium
cost of health and dental plan coverage for Executive and their qualified
beneficiaries until the expiration of the period of six (6) months immediately
following the Date of Termination or, if earlier, until the date the Executive
and their qualified beneficiaries cease to be eligible for coverage continuation
under COBRA; provided, however, that in order to be eligible for the Company’s
premium payments hereunder, the Executive and each qualified beneficiary must
elect in a timely manner to continue coverage under the Company’s health and
dental plans under COBRA and must notify the Company promptly if the Executive
or any of their qualified beneficiaries ceases to be eligible for such coverage
under COBRA during such twelve (12) month period.
 
(ii)           The Board may designate another employee to act in the
Executive's place during any period of the Executive's
disability.  Notwithstanding any such designation, the Executive shall continue
to receive compensation and benefits in accordance with Sections 4(a) through
4(e) of this Agreement, subject to the terms and conditions of any plans,
policies, agreements and other documents to which reference is made therein
(collectively, the “Plan Documents”), while the disability continues, until the
Executive becomes eligible for disability income benefits under any disability
plan in which the Executive is a participant as a result of the employment with
the Company or until they recover sufficiently to resume their duties and
responsibilities hereunder (provided they do so within the aforesaid one hundred
and eighty (180) days or such longer period as the CEO in its discretion may
provide) or until the termination of the employment, whichever shall first
occur.  If, while the employment hereunder continues, the Executive is receiving
disability income benefits under any such disability plan, the Executive shall
not be eligible to receive the Base Salary, but shall continue to be eligible
for payments and benefits in accordance with Sections 4(b) through 4(e) of this
Agreement, subject to the terms and conditions of the Plan Documents, until the
earlier to occur of their recovery or the termination of their employment under
this Agreement.

 
4

--------------------------------------------------------------------------------

 

(iii)           If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of the duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or the Executive’s
duly appointed guardian, if any, has no reasonable objection to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue.  If such question shall
arise and the Executive shall fail to submit to such medical examination, the
Company's determination of the issue shall be binding on the Executive.
 
(c)           By the Company for Cause.  The Company may terminate the
Executive's employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause.  For
purposes of this Agreement, “Cause” shall be limited to: (i) Executive's
indictment, charge or conviction of, or plea of nolo contendere to, (A) a felony
or (B) any other crime involving fraud or material financial dishonesty or (C)
any other crime involving moral turpitude that might be reasonably expected to,
or does, materially adversely affect the Company or any of its Affiliates,
whether that effect is to economics, to reputation or otherwise;  (ii)
Executive's gross negligence or willful misconduct with regard to the Company or
any of its Affiliates, which has a material adverse impact on Company or any of
its Affiliates, whether economic or to reputation or otherwise; (iii)
Executive's refusal or willful failure to substantially perform the duties or to
follow a material lawful written directive of the CEO or the Board   within the
scope of the Executive’s duties hereunder which refusal or failure remains
uncured or continues thirty (30) days after written notice from the CEO or the
Board which references the potential for a “for Cause” termination and specifies
in reasonable detail the nature of the refusal or willful failure which must be
cured; (iv) Executive's theft, fraud or any material act of financial dishonesty
related to the Company or any of its Affiliates; (v) the failure by the
Executive to disclose any legal impediments to the employment by the Company
or   breach of any of the obligations to a former employer in connection with
the employment by the Company (e.g., the disclosure or use of proprietary
confidential information of a former employer on behalf of the Company without
such former employer’s consent); provided that Executive has been provided with
written notification of any of such failure or breach and has been given five
(5) days to present any mitigating, corrective or clarifying information to the
CEO or the Board; (vi) the Executive’s breach or violation of those provisions
of this Agreement setting forth the Executive’s obligations with respect to
confidentiality, non-competition and non-solicitation; or (vii) the Executive’s
breach of any other material provision of this Agreement unless corrected by the
Executive within thirty (30) days of the Company’s written notification to the
Executive of such breach.  In the event of such termination, the Company shall
have no obligation to the Executive under this Agreement other than provision of
Final Compensation.  Any equity in the Company held by the Executive on the Date
of Termination hereunder shall be governed by the terms of the Company’s equity
incentive plans and the Executive’s agreements thereunder.

 
5

--------------------------------------------------------------------------------

 

(d)           By the Company other than for Cause.  The Company may terminate
the Executive's employment hereunder other than for Cause at any time upon
notice to the Executive.  In the event of such termination and provided that the
Executive satisfies the conditions set forth in Section 4(g) hereof, then, in
addition to Final Compensation, the Executive, as compensation for him or her
satisfying those conditions, shall be entitled to earn the following (in the
aggregate, “Post-Employment Compensation”):
 
(i)           The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, payable at the time annual bonuses for that year are paid to
Company executives generally under its executive incentive plan or, if later, on
the tenth (10th) business day following the later of the effective date of the
Release of Claims or the date the Release of Claims, signed by the Executive, is
received on behalf of the Company by such other person as has been designated by
the Company to receive notices on its behalf in accordance with Section 17
hereof.
 
(ii)           The Company will pay the Executive compensation monthly, at the
rate of one-twelfth of the Base Salary, for that period immediately following
the Date of Termination that the Executive elects to continue to meet the
conditions set forth in Section 4(g) hereof, not to exceed six (6) months of
compensation.  Such monthly payments shall commence on the next regular Company
payday for its executives that is at least five (5) business days following the
later of the effective date of the Release of Claims or the date the Release of
Claims, signed by the Executive, is received by the person designated by the
Company to receive notices on its behalf in accordance with Section 17 hereof,
but with the first payment being retroactive to the day immediately following
the Date of Termination.
 
(iii)           The Company will pay the full premium cost of health and dental
plan coverage for Executive and their qualified beneficiaries until the earliest
to occur of (A) the date the Executive elects to cease meeting the conditions
set forth in Section 4(g) hereof, (B) the expiration of six (6) months following
the Date of Termination, (C) the date the Executive becomes eligible for
participation in health and dental plans of another employer or (C) the date the
Executive ceases to be eligible for participation under the Company’s health and
dental plans under COBRA; provided, however, that, in order to be eligible for
the Company’s payments hereunder, the Executive and each of their qualified
beneficiaries must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA.
 
 
6

--------------------------------------------------------------------------------

 

(iv)           25%  of Executive’s outstanding unvested options shall vest and
be exercisable for a period of one year (365 days)]
 
(e)           By the Executive for Good Reason.  The Executive may terminate the
employment hereunder for Good Reason, whether preceding or following a Change of
Control,  by providing notice to the Company of the condition giving rise to the
Good Reason no later than thirty (30) days following the occurrence of the
condition, by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition.   For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
without the Employee’s consent:  (i) a material breach of this Agreement by the
Company; (ii) a material diminution of the Executive’s title from that of VP of
Marketing or a material adverse change in the Executive's significant duties,
authority or responsibilities, taken as a whole, that effectively constitutes a
demotion; (iii) any reduction in (except to the extent all executives receive a
proportional decrease) or failure to pay the Base Salary; or (iv) any relocation
of the Executive's primary worksite to a site that is more than thirty-five (35)
miles from the assigned  Location.  In the event of termination in accordance
with this Section 4(e), and provided that the Executive satisfies the conditions
set forth in Section 4(g) hereof, then, in addition to Final Compensation, the
Company shall provide the Executive the same opportunity to earn Post-Employment
Compensation as   would have received had the employment been terminated by the
Company other than for Cause under Section 4(d) hereof.
 
(f)           By the Executive Other than for Good Reason.  The Executive may
terminate their employment hereunder at any time upon sixty (60) days' notice to
the Company.  In the event of termination of the Executive pursuant to this
Section 4(f), the CEO   may elect to waive the period of notice, or any portion
thereof, and, if the CEO so elects, the Company will pay the Executive the Base
Salary for the initial sixty (60) days of the notice period (or for any
remaining portion of thereof).
 
(g)           Conditions.  The Executive’s eligibility to receive and retain any
Post-Employment Compensation, as set forth in clauses (i) through (iv) of
Section 4(d) hereof, is subject to satisfaction of all of the following as well
as the covenant of confidentiality set forth in Section 6 below and the
assignment of rights to Intellectual Property (as hereafter defined), but with
the express understanding and agreement of the parties that the Executive is
free to elect not to comply with clause (i) below and is free not to forbear
from competition or solicitation as set forth in clauses (ii), (iii) and (iv)
immediately below, but that their right to Post-Employment Compensation under
this Agreement is expressly conditioned on compliance with said clause (i) and
the forbearance required under all of said clauses (ii), (iii) and (iv), as well
as   full satisfaction of the obligations under the covenant of confidentiality
and assignment of rights to Intellectual Property (which obligations are not
optional and shall survive any termination, howsoever occurring).  The
conditions to receipt of Post-Employment Compensation are as follows:
 
(i)           The Executive’s execution and return, to the person designated by
the Company to receive notices on its behalf in accordance with Section 18
hereof, of a timely and effective release of claims in the form attached hereto
and marked Exhibit A (“Release of Claims”), within the time period specified
therein.  The Release of Claims creates legally binding obligations and the
Company therefore advises the Executive to consult an attorney before signing
it.

 
7

--------------------------------------------------------------------------------

 

(ii)           Forbearance by the Executive for six (6)  months following the
Date of Termination from competition with the business of the Company and its
Affiliates anywhere in the world where the Company or any of those Affiliates is
doing business, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise. Specifically, but without limiting the
foregoing, in order to satisfy this condition, the Executive must forbear from
engaging in any activity that is competitive, or is in preparation to engage in
competition, with the business of the Company and its Affiliates and further the
Executive must forbear from working or providing services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, for or to any person or entity engaged in the business of
the Company and its Affiliates. The business of the Company and its Affiliates
is optical network component.  The foregoing condition, however, shall not fail
to be met solely due to the Executive’s passive ownership of less than 3% of the
equity securities of any publicly traded company.
 
(iii)           Forbearance by the Executive for  six (6) months  following the
Date of Termination from any direct or indirect solicitation or encouragement of
any of the Customers of the Company or any of its Affiliates to terminate or
diminish their relationship with the Company or any of its Affiliates and from
any direct or indirect solicitation or encouragement of any of the Customers or
Prospective Customers of the Company or any of its Affiliates to conduct with
the Executive or with any other Person (as defined in Section 12 hereof) any
business or activity which such Customer or Prospective Customer conducts or
could conduct with the Company or any of its Affiliates.  For purposes of this
Section 4(g), a Customer is a person or entity which was such at any time during
the twelve (12) months immediately preceding the Date of Termination and a
Potential Customer is a  person or entity contacted by the Company or any of its
Affiliates to become a Customer at any time within twelve (12) months prior to
the Date of Termination other than by general advertisement, provided in each
case, however, that the Executive had contact with such Customer or Potential
Customer through her employment or her other associations with the Company or
any of its Affiliates or had access to Confidential Information that would
assist in her solicitation of such Customer or Potential Customer in competition
with the Company or any of its Affiliates.
 
(iv)           Forbearance by the Executive for six (6) months following the
Date of Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Affiliates and from soliciting any such
employee, independent contractor or agent to terminate or diminish their
relationship with the Company or any of its Affiliates.  For purposes of this
Section 4(g), an employee, independent contractor or agent means any person or
entity performing services for the Company or any of its Affiliates in such
capacity at any time during the twelve (12) months immediately preceding the
Date of Termination.

 
8

--------------------------------------------------------------------------------

 

(h)           Timing of Payments. Notwithstanding anything to the contrary in
this Agreement, if at the time of the Executive’s separation from service the
Executive is a  “specified employee,” as hereinafter defined, any and all
amounts payable under this Agreement on account of that separation from service
that constitute deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended, (“Section 409A”), as determined by the Company
in its reasonable good faith discretion, and that would (but for this provision)
be payable within six (6) months following the date of termination, shall
instead be paid on the next business day following the expiration of that six
month period.  Also, for purposes of this Agreement, the phrase “termination of
employment“ and correlative phrases mean a “separation from service” as defined
in Treas. Regs.§1.409A-1(h), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treas.
Regs.§1.409A-1(i).  For the avoidance of doubt, any tax liability to which the
Executive is subject under Section 409A shall be solely the Executive’s
responsibility.
 
5.           Effect of Termination.  The provisions of this Section 5 shall
apply to any termination of the Executive’s employment under this Agreement,
whether pursuant to Section 4 or otherwise.
 
(a)           Provision by the Company of Final Compensation, if any, to which
the Executive is entitled and Post-Employment Compensation, if any, which the
Executive has the opportunity to earn under Section 4(d) or 4(e) hereof and does
earn in accordance with Section 4(g) shall constitute the entire obligation of
the Company to the Executive hereunder following termination of their employment
with the Company.  The Executive shall promptly give the Company notice of all
facts necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 4 hereof.
 
(b)           Except for health and dental plan participation continued in
accordance with COBRA, the Executive’s participation in Employee Benefit Plans
shall terminate pursuant to the terms of the applicable Plan Documents based on
the Date of Termination without regard to any Post-Employment Compensation
earned by the Executive, or any other payment to him or her hereunder, following
the Date of Termination.
 
(c)           Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to earning
Post-Employments Compensation set forth in Section 4(g) and the obligations of
the Executive under Sections 6 and 7 hereof.  The Executive recognizes that,
except as expressly provided in accordance with Sections 4(d), 4(e) and 4(g)
(with respect to Post-Employment Compensation) or Section 4(f) (with respect to
Base Salary for any notice period waived), no compensation is earned after
termination of employment.
 
6.           Confidential Information.
 
(a)           The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 12 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment.  The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of their duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to their employment or other association with
the Company or any of its Affiliates.  The Executive understands that the
restrictions set forth in this Section 6(a) shall continue to apply after their
employment terminates, regardless of the reason for such termination.

 
9

--------------------------------------------------------------------------------

 

(b)           All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies, in whole or in part, thereof (in the
aggregate, the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company and its Affiliates.  The
Executive shall safeguard all Documents and shall surrender to the Company at
the time their employment terminates, or at such earlier time or times as the
CEO or the Board or its designee may specify, all Documents and all other
property of the Company and its Affiliates then in the Executive's possession or
control.
 
7.           Assignment of Rights to Intellectual Property.  The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 12
hereof) to the Company.  The Executive hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) the Executive's full
right, title and interest in and to all Intellectual Property.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property.  The
Executive will not charge the Company for time spent in complying with these
obligations. The Executive acknowledges their understanding that any provision
of this Agreement requiring them to assign rights to Intellectual Property does
not apply to any invention that qualifies under California Labor Code §2870,
which is reproduced in Exhibit B (“Written Notification to the Employee”),
attached hereto, which the Executive here acknowledges that they have
received.  All copyrightable works that the Executive creates during the course
of their employment by the Company and which pertains to the business of the
Company or is suggested by any work performed by the Executive for the Company
or makes use of Confidential Information shall be considered “work made for
hire” and, upon creation, shall be owned exclusively by the Company.    Further,
the Executive hereby waives, expressly and irrevocably, any and all moral rights
they may have as an author, whether arising under the copyright laws of the
United States or any other jurisdiction or at common law or otherwise, with
respect to any copyrighted works prepared by the Executive in the course of
their employment, including without limitation the right to attribution of
authorship, the right to restrain any distortion, mutilation or other
modification of any such work and the right to prohibit any use of any such work
in association with a product, service, cause or institution that might be
prejudicial to the Company’s reputation.
 
8.           Restricted Activities.  The Executive agrees that certain
restrictions on   activities during the employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 
10

--------------------------------------------------------------------------------

 

(a)           While the Executive is employed by the Company, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates anywhere in the world or undertake any planning for
competition with the Company or any of its Affiliates.  Specifically, but
without limiting the foregoing, the Executive agrees not to engage in any manner
in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Executive's employment
or to provide services in any capacity to a Person which is a competitor of the
Company or any of its Affiliates.
 
(b)           The Executive agrees that, while  is employed by the Company, and
excluding any activities undertaken on behalf of the Company or any of its
Affiliates in the course of their duties, the Executive will not hire or attempt
to hire any employee of the Company or any of its Affiliates; assist in such
hiring by any Person; encourage any such employee to terminate their
relationship with the Company or any of its Affiliates; or solicit or encourage
any customer of the Company or any of its Affiliates to terminate or diminish
its relationship with them; or solicit or encourage any customer or potential
customer of the Company or any of its Affiliates to conduct with any Person any
business or activity which such customer or potential customer conducts or could
conduct with the Company or any of its Affiliates.
 
(c)           The Executive agrees that during the employment by the Company the
Executive shall not publish any work that disparages the Company or any of its
Affiliates, their management or their business or the Products.
 
9.           Enforcement of Covenants.  The Executive acknowledges that they
have carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed upon them pursuant to Sections 6, 7
and 8 hereof.  The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area.  The Executive further acknowledges that,
were they to breach any of the covenants contained in Sections 6, 7 or 8 hereof,
the damage to the Company and its Affiliates would be irreparable.  The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond.  The parties further agree that, in the
event that any provision of Section 6, 7 or 8 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.
 
10.           Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of their obligations
hereunder.  The Executive will not disclose to or use on behalf of the Company
any proprietary information of their former employer or any other Person without
such Person’s consent.
 
 
11

--------------------------------------------------------------------------------

 

11.           Indemnification.  The Company shall indemnify the Executive in
accordance with its provided in its articles of organization and by-laws as in
effect at the time indemnification is applicable.  The Executive agrees promptly
to notify the Company of any actual or threatened claim arising out of or as a
result of their employment or offices with the Company or any of its Affiliates.
 
12.           Definitions.  Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section and
as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:
 
(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority, contract or equity interest.
 
(b)           “Confidential Information” shall mean any and all information of
the Company and its Affiliates that is not generally known by those with whom
the Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv) their costs and sources of supply, (v) the identity and
special needs of the customers and prospective customers of the Company and its
Affiliates and (vi) the persons and entities with whom the Company and its
Affiliates have business relationships and the nature and substance of those
relationships. Confidential Information also includes any information that the
Company or any of its Affiliates may receive or has received from customers,
subcontractors, suppliers or others, with any understanding, express or implied,
that the information would not be disclosed. Confidential Information does not
include information that enters the public domain, other than through a breach
by the Executive or another Person of an obligation of confidentiality to the
Company or one of its Affiliates.
 
(c)           “Date of Termination” means the date the Executive’s employment
with the Company terminates, regardless of the reason for such termination.
 
(d)           “Final Compensation” means (i) Base Salary earned but not paid
through the Date of Termination, (ii) pay at the final rate of the Base Salary
for any vacation earned but not used through the Date of Termination and (iii)
any business expenses incurred by the Executive but un-reimbursed on the Date of
Termination, provided that such expenses and required substantiation and
documentation are submitted prior to, or within sixty (60) days following, the
Date of Termination and that such expenses are reimbursable under Section 3(g)
hereof and Company policies.
 
(e)           “Intellectual Property” means any invention, formula, process,
discovery, development, design, innovation or improvement (whether or not
patentable or registrable under copyright statutes) made, conceived, or first
actually reduced to practice by the Executive solely or jointly with others,
during their employment by the Company; provided, however, that, as used in this
Agreement, the term "Intellectual Property"  shall not apply to any invention
that the Executive develops on their own time, without using the equipment,
supplies, facilities or trade secret information of the Company or any of its
Affiliates to which the Executive has access as a result of their employment,
unless such invention (i) relates at the time of conception or reduction to
practice of the invention (A) to the business of the Company or (B) to the
actual or demonstrably anticipated research or development of the Company or
(iii) results from any work performed by the Executive for the Company.

 
12

--------------------------------------------------------------------------------

 

(f)           Other than for purposes of Section 12(b), above, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
 
(g)           “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Affiliates, together with all services
provided or planned by the Company or any of its Affiliates, during the
Executive's employment.
 
13.           Withholding.  All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.
 
14.           Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event the Company shall hereafter
effect a corporate reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any
Person.  This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
 
15.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
16.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.
 
17.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
for next day or next business day delivery or deposited in the United States
mail, postage prepaid, registered or certified, and addressed to the Executive
at their last known address on the books of the Company or, in the case of the
Company, to it at 2400 Geng Road, Ste. 100, Palo Alto, CA  94303, or to such
other address as either party may specify by notice to the other actually
received.

 
13

--------------------------------------------------------------------------------

 

18.           Entire Agreement.  This Agreement contains the entire agreement of
the parties, and supersedes all prior  agreements, whether written or oral, with
respect to the Executive’s employment and all related matters, except for the
agreements set forth on Exhibit C hereto, which shall remain in effect.
 
19.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Board.
 
20.           Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
 
21.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
 
22.           Governing Law.  This is a California contract and shall be
construed and enforced under and be governed in all respects by the laws of the
State of California, without regard to the conflict of laws principles thereof,
and, for the avoidance of doubt, shall include both the statutory and common law
of California, except to the extent preempted by federal law.
 


[Remainder of page intentionally left blank.  Signature page follows
immediately.]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.
 


THE EXECUTIVE:
THE COMPANY:
 
GIGOPTIX, INC.
   
_____________________________
By:  ________________________________
     
Name: ______________________________
     
Title: _______________________________

 
 
15

--------------------------------------------------------------------------------

 



EXHIBIT A


RELEASE OF CLAIMS


FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am eligible
to earn following the termination of my employment, as that term is defined in
the employment agreement between me and GigOptix, Inc. (the “Company”) dated as
of _______________ (the “Agreement”), which is conditioned, inter alia, on my
signing this Release of Claims and to which I am not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge the
Company and its Affiliates (as that term is defined in the Agreement) and all of
their respective past, present and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors and assigns, and all
others connected with any of them (all of the foregoing, collectively, the
“Released”), both individually and in their official capacities, from any and
all causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, including without limitation any
causes of action, rights or claims in any way resulting from, arising out of or
connected with my employment by the Company or any of its Affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement, including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of its
Affiliates, each as amended from time to time, (all of the foregoing, in the
aggregate, “Claims”)


In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in their favor at the time of executing the release, which if
known by them must have materially affected their settlement with the debtor.


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.


Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
articles of incorporation, by-laws or other governing documents of the Company
or any of its Affiliates (as that term is defined in the Agreement).

 
16

--------------------------------------------------------------------------------

 



In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates.  I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had and full and sufficient time to consider this Release of
Claims and to consult with an attorney, if I wished to do so, or to consult with
any other person of my choosing before signing; and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms.


I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.


I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o  Human
Resources or to such other designated person and/or address as the Company may
specify and that this Release of Claims shall take effect on the eighth calendar
day following the date of my signing it and only if I have not timely revoked
it.


Intending to be legally bound, I have signed this Release of Claims as of the
date written below.




Signature: _____________________________________________




Date Signed: ___________________________________________


 
17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
WRITTEN NOTIFICATION TO THE EMPLOYEE
 
In accordance with California Labor Code § 2872, GigOptix, Inc. (the “Company”)
hereby notifies you that your acceptance, by your signing, of the Employment
Agreement to which this notice is attached as Exhibit B does not require you to
assign to the Company any Intellectual Property (as defined in Section 12 of the
Employment Agreement) or any other invention for which no equipment, supplies,
facility or trade secret information of the Company was used and that was
developed entirely on your own time, and does not relate to the business of the
Company or to the Company actual or demonstrably anticipated research or
development, or does not result from any work performed by you for the Company.
 
The following is the text of California Labor Code § 2870:
 
§  2870  (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
1.  Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or
 
2.           Result from any work performed by the employee for the employer.
 
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 
18

--------------------------------------------------------------------------------

 

EXHIBIT B
 
(List of Other Employment Agreements Still in Effect)
 



 
19

--------------------------------------------------------------------------------

 
